 RIKAL WEST, INC.Rikal West, Inc. and Robert Kneifel. Case 20-CA-16397March 22, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn May 26, 1982, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed limited exceptions and an answering briefto Respondent's exceptions, and Respondent filedan answering brief to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Rikal West,Inc., Burlingame, California, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Additionally, Respondent asserts the Administrative Law Judge's find-ings are a result of bias. After a careful examination of the record, we aresatisfied that this allegation is without merit.The General Counsel contends that the Administrative Law Judgeerred in finding that employee Kneifel was suspended for tardiness twicerather than once. It is not clear from the record whether Kneifel was sus-pended once or twice. In any event, we find it unnecessary to pass on theGeneral Counsel's exception since the finding he seeks would not affectthe result of our decision.2 In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aXI) and (3) of the Act by discharging Kneifel,we disavow his characterization of Wright Line, a Division of Wright Line.Inc., 251 NLRB 1083 (1980), to the extent that the Administrative LawJudge adopts the views of Courts of Appeals for the First and Third Cir-cuits. Nevertheless, we note that under either the courts' view or theBoard's view of Wright Line an unlawful discharge is established here.Member Jenkins finds Wright Line, supra, inapplicable because the Ad-ministrative Law Judge found that Respondent's asserted reasons werenot the real reasons for Kneifel's discharge. In the absence of dual mo-tives, the application of Wright Line, supra, is misleading and confusing.266 NLRB No. 101DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge:This proceeding, in which a hearing was conducted onMarch 2, 1982, is based upon an unfair labor practicecharge filed against Rikal West, Inc., herein called Re-spondent, by Robert Kneifel, herein called Kneifel. Thecharge was filed July 7, 1981, and on August 28, 1981, acomplaint was issued against Respondent by the Region-al Director of the National Labor Relations Board,Region 20, on behalf of the Board's General Counsel.The complaint was amended, without objection, at theoutset of the hearing. The complaint alleges that Re-spondent violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, herein called the Act, by discharg-ing Kneifel because of his union or protected concertedactivities and independently violated Section 8(a)(1) byinterrogating employees about their union activities andtheir communications with the National Labor RelationsBoard and by instructing employees not to communicatewith the Board. Respondent filed an answer denying thecommission of the alleged unfair labor practices.'Upon the entire record,2from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs submitted by the parties, I make thefollowing:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceRespondent, a California corporation, is a whollyowned subsidiary of Rikal, Inc., herein called Rikal, aMassachusetts corporation with its principal place ofbusiness in Wellesley, Massachusetts. In late 1975 Rikalopened an office in Westlake Village, California, whichin 1976 was moved to Santa Ana, California. Late in1978 or early 1979 Rikal opened an office in San Francis-co, California, which in approximately April 1980 movedto Burlingame, California. These California facilities areoperated by Respondent. Scott Smith, the manager ofthe Burlingame facility, reports to Tony Joyce who isRespondent's west coast regional manager. Joyce's officeis located in the Santa Ana facility. Doug Mitchell is themanager of the Santa Ana facility.3During the time material herein Respondent's Burlin-game facility employed a minimum of 4 and a maximumof 10 production workers who installed and maintainedIn its answer Respondent admits that it meets the Board's applicablediscretionary jurisdictional standard and is an employer engaged in com-merce within the meaning of Sec. 2(6) and (7) of the Act. Also, Respond-ent admits that the Union herein, the International Brotherhood of Elec-trical Workers, is a labor organization within the meaning of Sec. 2(5) ofthe Act.Respondent's March 29, 1982, motion to correct transcript and theGeneral Counsel's motion to correct transcript included in the GeneralCounsel's post-hearing brief, which are unopposed, are granted in theirentirety.s Respondent admits that Smith, Joyce, and Mitchell are statutory su-pervisors and agents of Respondent for purposes of the Act.551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe cable used by department stores to connect thestores' computerized electric cash registers to the stores'central computer rooms. The installation of this cablingis performed by a crew of workers and takes severalweeks. In addition, pursuant to a contract between Re-spondent and Wells Fargo bank, the workers performWellService work which involves the installation andmaintenance of small computer terminals located in retailstores. The computer terminals are used by these storesto authorize customers' purchases made by either creditcard or check. Usually one employee installs two ofthese computer terminals daily and, with respect to theWellService maintenance work, usually one employee isable to handle several maintenance calls daily.In 1974 Rikal entered into a collective-bargainingagreement with the International Brotherhood of Electri-cal Workers, herein called the Union, and in late 1979entered into a successor agreement with the Unionwhich is effective from November 1, 1979, through Oc-tober 31, 1982. This agreement, by its terms, states that itis applicable to all Rikal's work throughout the UnitedStates. The section of the agreement entitled "Scope ofAgreement" provides that the agreement covers:Installation, maintenance, repairs and service workon input data lines, interface lines, acquisition lines,data reporting lines and relating peripheral equip-ment for the above, as well as instrumentation datareporting lines and related instruments when per-formed by employees covered by this agreement inthe United States by [Rikal] or by any person, firmor corporation owned or controlled by [Rikal]The parties stipulated that at all times material Respond-ent acknowledged that said collective-bargaining agree-ment covered the work performed at Respondent's SantaAna and Burlingame facilities except for the WellServicework done pursuant to its contract with the Wells FargoBank.Robert Kneifel, the Charging Party and alleged discri-minatee herein, began work for Respondent on August15, 1979, at its Santa Ana facility. He was transferred toRespondent's San Francisco facility in December 1979and then to the Burlingame facility when, in April 1980,the San Francisco facility was relocated there. The man-ager of the Burlingame facility, Scott Smith, and Kneifelshared an apartment from May 1980 until approximatelyMarch 1981. It is undisputed that until shortly beforeKneifel's termination on January 28, 1981, ManagerSmith and Regional Manager Tony Joyce regardedKneifel as an outstanding employee with managementpotential. Kneifel was classified by Respondent as"senior WellService technician" and spent approximately95 percent of his working time performing WellServicework. On September 15, 1980, Smith submitted a writtenevaluation of Kneifel's work performance to Joycewhich recommended that Kneifel be granted a 75-cent-an hour pay raise. Smith's evaluation stated: "[Kneifel]has taken over WellService inventory. He has done verywell with the inventory status report. WellService isvery impressed with the job performance and customerrelations in the field. He has the capability to run theoffice in my absence." On October 27, 1980, Joyce ap-proved Smith's evaluation and Kneifel, at that time, wasgranted the recommended pay raise.The record establishes that it was not until November1980 that Respondent acknowledged to its employeesemployed in Burlingame that they were represented bythe Union and covered by Rikal's contract with theUnion. In fact, Facility Manager Smith, by his conduct,gave Kneifel every reason to believe that the employeeswere not represented by any labor organization. Thus, inAugust 1980 Smith dispatched Kneifel to do some workon a "union job" located in the vicinity of San Jose,California, and instructed him to register at the Union'sSan Jose local using Smith's name and Smith's unionmembership card. Kneifel refused to do this explaining toSmith that he did not believe in engaging in that type ofconduct. Smith and Kneifel then engaged in an argumentover the matter. Kneifel stated he was not a member ofthe Union and did not believe in misrepresenting himselfas Smith in order to work on the "union job." Smith toldKneifel that he did not understand Kneifel's concern be-cause unions were no good and were the cause of all ofthe country's economic problems and were all corrupt.Kneifel told Smith that he came from a "very strongunion family," that his father was a union president andalthough Smith was entitled to his opinion Kneifel couldnot do what Smith wanted. Smith did not press thematter.In the summer of 1980 International RepresentativeThomas Roberts was assigned by the Union to investi-gate complaints by Burlingame employees Humphreyand Marlbrough that Respondent was not complyingwith the terms of the Union-Rikal collective-bargainingagreement. After investigating their complaints Roberts,in November 1980, submitted his report to the Union.4Thereafter on November 12, 1980, Respondent RegionalManager Joyce visited the Burlingame facility andhanded Kneifel a union membership application. Joycetold Kneifel that to remain competitive Respondent justrecently signed a contract with the Union and the em-ployees had to join the Union as a condition of employ-ment, but Respondent would pay their dues and fees.5Joyce showed Kneifel a copy of the Union's contractwith Rikal, afforded him an opportunity to look throughit, and told Kneifel Respondent was complying withabout 75 percent of the contract and was paying employ-ees better subsistence benefits than provided for in thecontract. With respect to the union membership applica-tion Joyce told Kneifel to write "trainee" in the space onthe application reserved for "classification." Joyce ex-plained to Kneifel that all of the employees except forFacility Manager Smith were classified as "trainees."4By this time Humphrey and Marlbrough were no longer employedby Respondent.5 During the same period of time Facility Manager Smith handed em-ployee Shaun Neal a union membership application. Smith directed himto sign it explaining to Neal that "We have a union contract and every-one has to be a member.'552 RIKAL WEST, INC.Kneifel complied with Joyce's instruction and returnedthe completed union membership application to Joyce.6After learning from Joyce on November 12, 1980, thatthe employees were represented by the Union and cov-ered by Rikal's contract with the Union, Kneifel, for thenext few days, spoke to the other employees on severaloccasions about the union contract. Some of these con-versations occurred in the Burlingame facility's ware-house and parking lot. Kneifel was apparently observedby Manager Smith talking to the employees because onNovember 19 Smith asked him, "What is going on withyou guys." When Kneifel answered, "What do youmean," Smith told him, "You've been sneaking around, Iknow something is going on and I want to know what itis." Kneifel informed Smith that he thought Joyce lied tohim when he stated the union contract had only justtaken effect as it was only recently negotiated. Kneifelexplained to Smith that he had been trying to find outwhat was going on because he did not trust Joyce. Smithindicated that Kneifel should talk with Joyce about thismatter and told him that Joyce was scheduled to visitthe facility later that day at which time Kneifel wouldhave an opportunity to speak with him. 7Later during November 19, as Smith indicated toKneifel, Joyce visited the Burlingame facility. Smith sentKneifel to the airport to meet and transport Joyce to thefacility. When they met, Joyce told Kneifel that he wasvisiting the Burlingame facility specifically to talk withhim because he understood there were problems aboutthe union contract. Kneifel stated that he felt Respond-ent had perpetrated a fraud upon the employees inas-much as Kneifel and the other employees believed theywere not being paid the contractual rate of pay and feltthey had been improperly classified as trainees. Kneifelpointed out to Joyce that he had been previously classi-fied as a senior WellService technician, but that now forpurposes of the union contract Respondent was classify-ing him as a trainee. Joyce asked if Kneifel knew how tooperate an IBM installation. Kneifel stated he did nothave that knowledge because he spent virtually all of hisworking time doing WellService work, but that if hewent to the Union with his job description and title theUnion would not classify him as a trainee. Kneifel alsostated that it was his understanding that Respondent'spayment of the employees' dues and initiation fees was aviolation of the Taft-Hartley Act. Joyce asked whyKneifel would want to pay his own dues and fees to thes The above description of the November 12 conversation betweenJoyce and Kneifel is based upon Kneifel's testimony. Joyce testified hevisited the Burlingame facility on November 12 to enroll the employeesinto the Union, but testified that Kneifel's description of their conversa-tion is inaccurate insofar as Kneifel testified Joyce did not tell him thatthe employees were being required to sign the membership applicationsbecause the Union had directed Respondent to have them do so and testi-fied that Joyce told him that the union contract had only recently beennegotiated. Joyce also testified that Kneifel asked several questions aboutspecific provisions of the contract which Joyce was unable to answer, soJoyce offered to find out the answers. I have rejected Joyce's testimonyand credited Kneifel's because in terms of their demeanor while testifyingabout this conversation Kneifel impressed me as a more credible witness.7 The above description of Smith's November 19 conversation withKneifel and the fact that it took place on November 19 are based uponthe testimony of Kneifel who in terms of his demeanor impressed me as acredible witness. Smith did not deny the conversation as it was descnbedby Kneifel or that it took place on November 19.Union if the Company chose to do so. Kneifel askedwhy Respondent would want to pay his union dues.Joyce then asked what the employees intended to do.Kneifel indicated that at that point the employees hadnot spoken to anyone. Joyce asked, "What I mean is areyou planning a strike or are you planning a work stop-page." Kneifel answered in the negative and told Joycethat the employees liked their jobs but wanted to betreated fairly according to the terms of the union con-tract. Joyce asked Kneifel to get together with the otheremployees and formulate a list of the employees' ques-tions about those portions of the union contract they feltRespondent was not complying with and to submit thequestions to Joyce who, with Respondent Vice PresidentKalin, would refer the employees' questions to the Unionfor a ruling. Kneifel agreed to do this. Later that skmeday, November 19, at the end of the workday, Joycetold Kneifel that he had talked with Vice PresidentKalin and they felt it was an oversight that when Man-ager Smith was granted a pay raise that Kneifel was notalso given one and that effective immediately Kneifel'spay was raised from S6 an hour to $8.70 an hoursandthat Vice President Kalin would come to the facility in afew days at which time Kneifel could submit the em-ployees' questions about the union contract.gOn the morning of November 24, 1980, prior to Knei-fel leaving the facility to start work, Joyce spoke to himin the warehouse and asked for the list of questionswhich Joyce had asked for at their last meeting. Kneifelstated he did not have such a list and explained to Joycethat basically the employees' main concern involvedtheir job classification and rate of pay. Kneifel also statedthat since any agreement which Kneifel might reachwith Joyce or Kalin would have to be a tentative one,Kneifel felt it was in the best interests of everyone tobring a representative of the Union into the discussions.Joyce frowned and ended the conversation with a terse8 Under the terms of Rikal's contract with the Union the hourly rateof pay for "data-line installer" was $8.709 The above description of Joyce's November 19 conversation withKneifel and the date in which the conversation took place are based uponKneifel's testimony. Joyce testified it was during the first week in De-cember 1980 that Kneifel drove him from the airport to the Burlingamefacility, not November 19, and that he could not have personally metwith Kneifel on November 19 because during November 1980 he visitedthe Burlingame facility only twice, November 12 and 24. Regarding thesubstance of the conversation he had with Kneifel on the day Kneifeldrove him from the airport, Joyce did not specifically deny any of theconversation as it was described by Kneifel. However, Joyce testified healso spoke to Kneifel at this time about Kneifel's responsibilities whenSmith was scheduled to take his 2-week vacation late in December andthat in this context discussed Respondent's motor vehicle policy. Joycedid not deny that Kneifel's rate of pay was increased to $8.70 effectiveNovember 19, nor did Respondent introduce payroll or personnel recordsto contradict Kneifel's testimony in this regard. Kneifel specificallydenied that during this conversation Joyce discussed what Kneifel'sduties would be during Smith's vacation or discussed Respondent's motorvehicle policy. I have rejected Joyce's testimony about the date thismeeting took place and what was stated at the meetings because in termsof demeanor Kneifel impressed me as the more credible witness. I alsonote that Joyce's testimony that he only visited the Burlingame facilitytwice in November, November 12 and 24, hence could not have possiblymet with Kneifel on November 19, is consistent with his further testimo-ny that he visited the facility on approximately November 20 or Novem-ber 21 to inform the employees about the change in Respondent's motorvehicle policy.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreply which Kneifel was unable to recall.'°Immediatelyfollowing this conversation, but before Kneifel on No-vember 24 left the facility to start work, Manager Smith,within the space of 45 minutes, made the following re-marks to Kneifel after first speaking to Joyce and Kalin,who at the time were in Smith's office. Smith told Knei-fel that if the Company had to live by the union contractit would have to immediately lay off three employeesand that since there was nothing in the union contractabout seniority the Company could lay off any threepeople. Smith also stated the Company did not have toallow the employees to drive the Company's vehicles toand from work but could change that policy becausethere' was nothing in the Union's contract that said theCompany had to allow the employees to use companyvehicles on their personal time. Also, Smith told Kneifelthat Respondent could change the employees' workweekand have them work Tuesday through Saturday ratherthan Monday through Friday and that if an employeemade a mistake on a job the Company, under the unioncontract, could send that person to repair the work onhis own time. "In November 1980, following his November 24 con-versations with Joyce and Smith, Kneifel spoke to unionrepresentative Roberts and arranged to meet with him atRespondent's Burlingame facility. In fact, one morninglate in November, at the Burlingame facility prior to thestart of work, Roberts met briefly with Kneifel and someof the other employees and showed them Rikal's con-tract with the Union and told the employees he wantedto meet with them to determine if Respondent was com-plying with the terms of the contract. Roberts arrangedto meet with the employees at a local pizza parlor in afew days after work and asked them to submit to him inwriting a description of their jobs and grievances.Later during November, on the day of the meeting hehad scheduled with the employees, union representativeRoberts went to the Burlingame facility at the end of theemployees' workday in order to go to the meeting placewith them. Prior to leaving the facility for the meeting,Roberts spoke briefly to the employees and told themthat as an international union representative he frequent-ly traveled, so it would be difficult for the employees tocontact him and suggested they elect an employee asshop steward who would serve as a conduit betweenRoberts and the employees. The employees selectedKneifel as their shop steward. Before leaving the facilityRoberts went into the office accompanied by Kneifel andinformed Smith that Kneifel had been appointed unionshop steward and asked if Smith objected to Robertsphoning Kneifel about union business at the office. Smithindicated he had no objection.Based upon the information he received from the em-ployees, Roberts concluded that they should be receivinginstallers' wages under the terms of the collective-bar-i' The above description of Kneifel's November 24 conversation withJoyce is based upon Kneifel's testimony. In terms of his demeanor Knei-fel impressed me as being a credible witness when he testified about thisconversation. Joyce did not deny his testimony." The description of Smith's November 24 remarks to Kneifel is basedupon Kneifel's testimony. In terms of demeanor in presenting this testi-mony Kneifel impressed me as a credible witness. Smith did not denymaking these remarks.gaining agreement whereas Respondent was treatingthem as trainees or helpers for wage purposes. Late inNovember 1980 Roberts spoke to Smith and communi-cated this information to him. Thereafter in December1980 and January 1981, Roberts met with Regional Man-ager Joyce and communicated his position to Joyce whoapparently took the position that Rikal's contract withthe Union either did not apply to the Burlingame facilityor to the WellService work performed at that facility.12On approximately December 1, 1980, Joyce wrote anote to himself, General Counsel Exhibit 18, which in itsentirety reads as follows:CONVERSION PROGRAMPlan12/1/80a Reduce existing man power to base force tohandle WellService only-3 Fieldpeople & 1 electri-can [sic]b Decision must be made as to wether [sic] toretain Kerry Fienk-Peregrina. Her new husbandstrong union affiliation and has had many discus-sions with our current employees andc Training period for green Field person is twoweeks-using Scott [Smith] and Frank Kiminsky totrain and augmenting them with two knowledgeablepeople it would take 4 weeks for the new office tobecome self supporting. I would prefer not to usepersonnel from S.A. [Santa Ana] but Parkorney andSimko would be the best choices.Joyce initially testified that General Counsel Exhibit18 was in his handwriting and specifically testified thatparagraph "b" was in his handwriting. But Joyce thentestified there were some things "I don't think I[wrote]." The record does not reveal which portions ofthe note are supposedly not in his handwriting and histestimony that "I don't think I wrote" all of the note wasnot given in a persuasive manner. My examination of thehandwriting in the note persuades me that the sameperson wrote the entire note. The following factors-Joyce's admission that he wrote the entire note and thatparagraph b was in his handwriting, the fact that thenote is in the handwriting of the same person, and myobservation that Joyce's inconsistent testimony that hedid not think he wrote all of the note was not given in aconvincing manner-have persuaded me that GeneralCounsel's Exhibit 18 was written in its entirety by Joyce.Joyce testified that the thoughts set out in GeneralCounsel's Exhibit 18 "were never on one piece ofpaper." Before I carefully examined General Counsel's2 On a date not set forth in the record, the Union filed a grievanceagainst Rikal under the grievance-arbitration procedure provision of itscontract with Rikal. The Union contended that the contract applied tothe Burlingame facility and that Rikal, at that facility, was not complyingwith the contract in several respects. When the parties could not reachagreement over this grievance it was referred to the Council on Industri-al Relations for the Electrical Contracting Industry whose decisions thecontract provides shall be final and binding on the parties. On May 18,1981, the council issued its decision on the Union's grievance and rulesthat Rikal's contract with the Union applied to the Burlingame facilityand that Rikal was in violation of the contract as alleged by the Union.554 RIKAL WEST, INC.Exhibit 18 I stated that I felt it was a composite of sever-al different documents. However, a close scrutiny ofGeneral Counsel's Exhibit 18 persuades me that I erredand this is not the case. There is no indication on its facethat General Counsel Exhibit 18 consists of parts of sev-eral different documents xeroxed one upon the other soas to appear to be one document. Moreover, an examina-tion of the contents of the exhibit reveals that the threelettered paragraphs therein-a, b, and c-are a part andparcel of the same subject matter, namely, a conversionprogram whereby the number of employees employed atthe Burlingame facility would be reduced with the cur-rent employees being replaced by other employees.These circumstances and my poor impression of Joyce'sdemeanor when he testified his handwriting on GeneralCounsel's Exhibit 18 was "never on one piece of paper"have led me to reject his testimony that the writing con-tained in General Counsel's Exhibit 18 was not meant tobe a part of the same document.With respect to the circumstances which promptedhim to write General Counsel Exhibit 18 Joyce testifiedas follows:There was a point when it was determined that theconfidential files of the Burlingame office had beenmade available to unauthorized personnel andothers where specific information had been re-moved from personnel records. Other items wouldbe-that was difficult to determine as to whatextent had been removed if an entire folder wasgone, other than the fact in attempting to researchitems, personnel items, and some records, otherrecords, it is found that there were specific gaps inall of our information. At that point in time ...weare talking fall 1980 ...prior to December 1980.At that point in time in order to assure myself, Imade some notes as to what if I had to go througha general house cleaning and if the information thathad been taken from our records were taken by spe-cific individuals, then this is what would have hadto have done and this would be the worst case, butthis would be the program that I would have topursue as a prudent manager ...it's basically astream of consciousness, as I recall, done on aplane, if I remember other parts of that, and therewas no way at that point in time I could come to adistinct decision and I tore those-that informationup and never made a recommendation.In short, Joyce testified that because he discovered thatconfidential files from the Burlingame facility had beenmade available to unauthorized personnel and specific in-formation from the files had been removed he consideredcleaning house, that is, replacing the current employeesat Burlingame with others. I reject this testimony in itsentirety. First, demeanorwise when Joyce presented thistestimony he looked very uncomfortable and did notseem sincere. Second, if in fact unauthorized personnelhad gotten a hold of and taken information from person-nel files at the Burlingame facility it would seem logicalthat the manager of that facility, Scott Smith, wouldhave brought this matter to Joyce's attention inasmuchas Joyce's office was located several hundred milesaway, and only rarely did Joyce visit Burlingame, yetSmith was not called upon to corroborate Joyce's testi-mony. Third, other than the vague and ambiguous testi-mony Joyce gave about the unauthorized disclosure andtaking of personnel information, Joyce's testimony wassingularly lacking in any specifics about what files or in-formation had been wrongly made available to personnelor were missing or how he came to discover the wrong-doing. Fourth, Joyce failed to explain why, in order topunish the person or persons responsible for the unau-thorized disclosure of information from the personnelfiles, it was necessary, as set forth in General CounselExhibit 18, to contemplate terminating virtually all theemployees employed at Burlingame and to limit thework of that facility to simply WellService work. Last,there is no evidence that, when Joyce allegedly discov-ered in the fall of 1980 that confidential information hadbeen available to the employees and certain of this infor-mation was missing from personnel files, Joyce took anysteps at that time to put a stop to this type of conduct oreven threatened employees with discipline for engagingin this misconduct.13Based upon the foregoing I findthat the explanation advanced by Joyce for writing whatis contained in General Counsel's Exhibit 18 is false.Rather, I find that the record as a whole establishes thatwhen Joyce wrote General Counsel's Exhibit 18 on ap-proximately December 1, 1980, he was contemplatingterminating Kneifel and other employees employed atthe Burlingame facility because of union considerations.Thus, on November 24, 1980, Kneifel made it plain toRegional Manager Joyce that the employees at the Bur-lingame facility would insist that Respondent complywith the terms of the union contract at that facility andalso informed Joyce that he intended to contact a repre-sentative of the Union to enforce the employees' de-mands. Later that same day Scott Smith, the manager ofthe Burlingame facility, afer talking with Joyce and VicePresident Kalin, threatened Kneifel that Kneifel and theother employees would suffer reprisals if Respondentwas required to comply with the union contract. There-after, later in November 1980, Respondent learned thatKneifel had in fact contacted a union representative whohad arrived on the scene and that Kneifel had been se-lected by the employees as their shop steward. It was inthis context that on or about December 1, 1980, Joyce,as he put it, was contemplating whether or not he should"clean house" at the Burlingame facility. Under thesecircumstances and in view of the false reason Joyce ad-vanced for contemplating "cleaning house" and the factthat the sole reason noted by Joyce in his note for con-templating "cleaning house" was the fact that Peregrina'shusband was a strong union sympathizer who was seentalking to the Burlingame employees, I find that therecord establishes that on approximately December 1,1980, Joyce was contemplating discharging Kneifel andts I recognize that office clerical employee Kerry Peregrina testifiedthat in January 1981 Manager Smith asked her if she knew of employeesgoing into the personnel files. However, this conversation post-dated theevents which Joyce claims prompted him to write General Counsel's Ex-hibit 18 by several months.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other employees employed at the Burlingame facilitybecause of their support for the Union's effort to requireRespondent to abide by the terms of a contract betweenRespondent's parent company Rikal and the Union.During December, in his capacity as union shop stew-ard, Kneifel met with employees and discussed the col-lective-bargaining contract and stayed in touch withunion representative Roberts. On occasions Robertsphoned Kneifel at the Burlingame facility office.Early in December 1980 Manager Smith asked KerryPeregrina, the office clerical employed at the Burlingamefacility, if Kneifel had been in touch with the Union.Smith told Peregrina that Kneifel had organized the em-ployees into the Union and asked Peregrina whetherKneifel was planning to ask for a higher wage rate.Smith also asked why Peregrina was seeing Kneifel sofrequently and whether Peregrina's husband had beendiscussing the Union with the employees.14Peregrinastated her husband talked with the employees all thetime and that she was a friend of Kneifel's and that herhusband was doing some repair work on Kneifel's car.Smith asked whether Peregrina and Kneifel were dis-cussing the Union. Peregrina answered in the negative.Thereafter, between the middle of January 1981 andKneifel's discharge on January 28, 1981, Smith, on sever-al occasions, asked Peregrina whether Kneifel "had beenin contact with the Union" or "if [Kneifel] had talked toTom Roberts." He also asked Peregrina whether Robertshad phoned for Kneifel. On those occasions when Rob-erts had in fact phoned the office and asked for Kneifel,Peregrina, in response to Smith's inquiry, informed himof this. During the same period of time, mid-January,Smith asked Peregrina "if [she] knew if the guys weregetting together and ...if they were having a meetingat [Peregrina's] house and ...told [Peregrina] that [she]should not get together with the guys." Peregrina toldSmith that she would do whatever she wanted.15During the week of January 12, 1981, Peregrina andKneifel visited the Regional Office of the National LaborRelations Board where Peregrina received some writteninformation which she placed in an envelope with theBoard's return address and placed the envelope in herpurse. On approximately January 13 Peregrina left herpurse overnight in the office and the next day it ap-peared that someone had looked through its contents. Onapproximately January 19 Smith asked whether Pere-grina "had been to the Labor Board." Peregrina an-swered yes. Smith then asked "if Bob Kneifel had been14 The record reveals that Peregrina's husband worked for a companywhose employees were represented by the Teamsters Union and he was amember of that union.18 The description of the conversations between Smith and Peregrinaset forth in this paragraph are based on Peregrina's testimony. Smith didnot specifically deny any of Peregrina's testimony. Smith testified that hespoke with Peregrina about the Union on approximately four or five oc-casions, that some of these conversations were initiated by Peregrina andsome were initiated by himself, and that once Peregrina brought up thesubject by telling Smith that "the guys are going to the Union." Smithwas unable to recall anything else that was stated in this conversation orin his other conversations with Peregrina about the Union. I have cred-ited Peregrina's versions of her several conversations with Smith becausein terms of demeanor Peregrina impressed me as an honest and reliablewitness, a more credible witness than Smith, and Smith failed to specifi-cally deny the comments attributed to him.to the Labor Board." Peregrina answered yes. Smithasked why Peregrina had visited the Labor Board andwhat she and Kneifel were planning to do. Peregrina re-plied she did not plan to do anything at that moment butasked Smith what she should do if someone asked her togo to the NLRB. Smith replied that "he did not know"and was interrupted by office business and when heagain spoke to Peregrina in approximately 15 minutestold her "[she] should ask Tony [Joyce].""6Shortlythereafter Peregrina phoned Joyce and asked him whatshe should do if an employee asked her to go to theBoard. Joyce told her he could not advise her about thisand that it was totally her decision. 17On approximately November 24, 1980, or shortlythereafter, Smith notified the employees of the Burlin-game facility that they would have to stop using compa-ny vehicles for driving to and from work but that fromnow on at the end of the workday they would have toleave their company vehicle at the facility and pick it upin the morning rather than take it home. In other words,the employees had to use their own automobiles orpublic transportation to get to and from the facility. Latein November 1980 or during the first week of December1980 Joyce spoke to Kneifel and employee Neal inJoyce's motel room when they came to give him a rideto the Burlingame facility. Kneifel and Neal questionedJoyce about the new policy whereby the employeescould not take a company motor vehicle home at the endof the workday. Joyce told them that Respondent wouldnot rescind this policy. He explained that the change inpolicy had nothing to do with the situation involving theunion contract but that recently the Company's insur-ance rates had increased substantially because a couple ofautomobiles had been broken into while parked at em-ployees' residences, that an employee using a companycar had been involved in a hit-and-run accident, and thatthere had been a lot of traffic violations issued involvingcompany vehicles. Kneifel and Neal pointed out that attimes it was more convenient for both the Company andemployees for an employee to drive a company vehiclehome at the end of the workday rather than return it tothe facility. Joyce stated that Respondent was not inflexi-ble in the application of its work rules and that he couldsee there could be situations where exceptions to themotor vehicle policy would be appropriate. Kneifelasked whether the employees had to contact Joyce eachtime a situation arose which might be grounds for such'6 The description of Smith's conversation with Peregrina about theNLRB is based upon Peregrina's testimony. Smith was not able to recallany of the specifics of the conversation other than the fact that whenPeregrina asked whether she should go to the NLRB if requested to doso that Smith testified he told her "it was her own will if she did, that Iwill not stop her if she wanted to." I have credited Peregrina's version ofthis conversation because in terms of demeanor she impressed me as amore credible witness than Smith. I recognize that at one point Peregrinatestified that in response to her inquiry about going to the Board Smithtold her not to talk to the Board. However, on cross-examination she in-consistently testified that Smith, in response to this inquiry, "told me Ishould ask [Joyce]." Admittedly Peregrina, immediately after this conver-sation with Smith, phoned Joyce for advice about this matter. Accord-ingly, I have found that Smith told Peregrina to phone Joyce for advicerather than not to talk to the Board.17 Smith's conversation with Joyce about the NLRB is based onJoyce's undenied testimony.556 RIKAL WEST, INC.an exception. Joyce replied in the negative, stating thatin addition to himself that Smith, as manager, and Knei-fel as the senior WellService technician had the authorityto authorize employees to take a company vehicle homeif the situation warranted it. Also during this conversa-tion Kneifel and Neal told Joyce that outside of aboutfive items which were in dispute between the Union andthe Company such as employees' job classifications, holi-days, and per diem, the employees were not unhappyabout the way Respondent was treating them and toldJoyce that the matter involving the union contract didnot have to get out of control. Joyce informed them,"Let's get everything together because some of theseitepss are under consideration in other ways between theCompany and the [Union]. There are other items whichhave not been questioned, but let's have a detailed listingat least to get as many things up and going as we couldat the time."'8Thereafter, when Joyce and Kneifel ar-rived at the facility that day Joyce told Smith that when-ever there were circumstances which warranted an ex-ception to the Company's policy of not allowing employ-ees to take company vehicles home both Smith andKneifel had the authority to make exceptions to thispolicy. '9During the 2-week period encompassing Christmasand New Year's Day, Smith, the manager of the Burlin-game facility, was absent from work on his vacation anddid not return to work until Monday, January 5, 1981.During the second week of his absence Doug Mitchell,the manager of Respondent's Santa Ana facility, whowas admittedly a statutory supervisor and an agent ofRespondent, came to the Burlingame facility and workedthere for 2 days. While there, one evening Mitchell vis-ited with employees Kneifel and Neal at Kneifel's apart-ment. Mitchell told them that one of the reasons he wasat Burlingame in Smith's absence was to evaluate theway Smith was operating the office and that his evalua-tion was that Smith was doing poorly. Kneifel askedMitchell why Respondent did not treat the employeesbetter and pay them higher wages so they would remainlonger and do better work. Mitchell stated that Respond-ent Vice President Kalin did not want to pay employeesvery good wages but favored employing employeeswhom he could pay between $4 and $5 an hour, but thatevery so often one or two employees would get wiseabout what was going on with respect to the union con-tract and go to either the Union or the Governmentwhereupon Kalin ended up paying these employees offbecause Kalin though it was cheaper to do that than itwas to pay all the employees the wages called for by thecollective-bargaining agreement. Mitchell told Kneifeland Neal that, if the employees intended to pursue theirgrievance against Respondent, they should pursue it ashard as they could because Respondent was definitely18 The description of the portion of this meeting wherein the subjectof the Company's motor vehicle policy was discussed is based on a syn-thesis of the testimony of Kneifel, Neal, and Joyce which was not incon-sistent. The description of the remainder of the meeting is based on theundenied testimony of Joyce."9 The description of Joyce's comments to Smith and Kneifel arebased on the undenied testimony of Kneifel which was corroborated bythe testimony of office clerical Peregrina, who was present during theconversation.going to get them. Mitchell told Kneifel that theComany considered him to be a "troublemaker" and soKneifel had nothing to lose by pursuing the grievance orgoing to the Government.20Respondent Rikal's contract with the Union requiresthat employees shall be paid a subsistence allowance of$15 per day if they are required by the Employer towork at a job location which is more than 50 miles fromtheir permanent residence or which requires that theyremain away from their permanent residence overnight.Although Respondent apparently paid the employees asubsistence allowance if the employees were required tobe away from their residence overnight, it did not other-wise follow the aforesaid contractual provisions. In Janu-ary 1981 several of Respondent's Burlingame employeesdiscussed this situation and decided that for the weekending Friday, January 9, they would submit expensevouchers for work they had performed outside a 50-mileradius from their homes. Several of the employees, in-cluding Kneifel, submitted such vouchers at which timeSmith informed Kneifel that Smith would not accept hisexpense voucher. Kneifel asked whether Smith intendedto take the responsibility of making the decision not topay him subsistence for working outside the 50-mileradius or was he going to let Respondent Vice PresidentKalin make the decision. Smith stated he would not ap-prove Kneifel's voucher, but would simply submit it toKalin.During the week ending Friday, January 23, 1981,Kneifel, on Monday, January 19, was approximately Ihour late for work because he overslept; on January 20he was not late for work, but left early because he wassick; on January 21 he stayed home sick; on January 22he arrived at work on time and worked the entire day;and on Friday, January 23, at approximately 8 a.m. Knei-fel, who was suffering from colitis, phoned the office andinformed office clerical Peregrina that he was sick andwould have to take the day off. But, when Peregrina ad-vised him that the Company was in a bad bind andneeded him at work badly, Kneifel stated that he wouldcome to work and thereafter arrived I hour and 22 min-utes late. Peregrina credibly testified she notified Smiththat Kneifel had phoned in sick but had agreed to comein to work after Peregrina had told him that he wasneeded.The Burlingame facility is not open for business onSaturday but operates with an "on call" technician. OnSaturday, January 24, Kneifel was on call and was'0 The description of Mitchell's conversation with Kneifel and Neal isbased on the undenied testimony of Kneifel. Kneifel, in terms of his de-meanor when he presented this testimony, impressed me as a sincere andreliable witness. I have not relied on Neal's version of the conversationbecause Kneifel impressed me as the more reliable witness. Respondentdid not call Mitchell to testify about this conversation. I recognize thatthis conversation was not alluded to in the complaint, thus, Respondenthad no knowledge that Mitchell's testimony would be relevant to thisproceeding. However, at the outset of the hearing Respondent, withoutobjection, permitted the General Counsel to amend the complaint toallege Mitchell as a statutory supervisor and did not thereafter object tothe introduction of the evidence pertaining to this conversation and didnot request that the hearing be continued so that it could call Mitchell torebut Kneifel's testimony or at the very least consult with Mitchell abouthis version of the conversation.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDscheduled to work from 8 a.m. to 6 p.m. The on-calltechnician has a beeper through which customers whoneed service contact him. Smith, who shares an apart-ment with Kneifel, drove Kneifel to the facility on Janu-ary 24 so Kneifel could pick up a company vehicle.After making two service calls Kneifel returned to theoffice early in the afternoon and when he discoveredthat the office was locked returned to his apartment,which was permissible, where he spent the rest of theworkday on call. He parked the company vehicle in theapartment's parking lot, where it stayed for the entireweekend. The parking lot is partroled by a security serv-ice. Smith observed the vehicle parked there but saidnothing to Kneifel about it that weekend nor did Kneifelthat weekend say anything to Smith about it. Kneifel didnot use the vehicle that weekend but simply left it in theparking lot.On Monday, January 26, Smith, the first thing in themorning, phoned Joyce at the Santa Ana facility andtold him that on Saturday Kneifel had taken a companyvehicle and kept it over the weekend without permission.Smith remarked to Joyce that "with this" they either"could get" Kneifel or that Kneifel "will be gone." Pere-grina who overheard this telephone conversation askedSmith what was going to happen to Kneifel. Smith toldher that Kneifel would probably get a suspension.21On Monday, January 26, 1981, Kneifel was 19 minuteslate for work. The next day, Tuesday, January 27, whenKneifel arrived for work Smith spoke to him about histardiness. Smith told Kneifel, "This kind of thing isgoing to have to stop." Kneifel promised he would notbe tardy again.Later during January 27, in the morning soon afterSmith had talked to Kneifel about his tardiness, Kneifelwas given a memo dated January 23, 1981, addressed tohim from Joyce which was captioned "Subject: Confir-mation of verbal instructions to you from your office man-ager." The memo reads as follows:Effective January 19, 1981 you are relieved of allresponsibility to oversee the general inventory ofterminals maintained at the Burlingame Office.The reason for this action is the totally unprofes-sional manner in which this responsibility was han-dled during the period of 12/22/80 through1/16/81:a. No weekly reports were made for 3 weeks." It is undisputed that on Monday, January 26, Smith phoned Joyceabout the fact that Kneifel had kept a company vehicle after work onSaturday. The above description of what Smith told Joyce and PeregrinaIs based on Peregrina's testimony. Peregrina was present in the office im-mediately adjacent to Smith's desk when he phoned Joyce. In terms ofher demeanor while testifying about Smith's remarks Peregrina impressedme as a trustworthy and reliable witness. Neither Joyce nor Smith spe-cifically denied the remarks Peregrina attributed to Smith when he spoketo Joyce nor did Smith deny the remarks attributed to him when hespoke to Peregrina. I recognize that, while Peregrina testified that Smithtold Joyce "with this, they will be able to get (Kneifell]." in her prehear-ing preaffidavit submitted to the NLRB she stated Smith told Joyce"with this [Kneifel] will be gone." In my opinion since the meaning ofeach statement is virtually the same the inconsistency between Pere-grins's testimony and her affidavit is insufficient to impugn her credibil-ity, particularly whereas here her testimony was not specifically denied.b. Reports were inaccurate.c. Unprofessional verbal communications withthe customer.d. Continual verbal assurances to me that theseitems were being maintained and reported on a reg-ular basis.The impact of this has damaged the credibility ofthis company with its' customer, and further actionin this matter will be taken.Immediately after reading the memo Kneifel went toSmith and told him that he thought Joyce had "jumpedthe gun" in issuing the memo because Smith had neverspoken to him about the matters contained therein. Smithreplied, "I told you your inventory reports had beenlate." Kneifel answered, "That's not the substance of thememo. It says that I have been relieved of the responsi-bility to oversee inventory." Smith admitted to Kneifelthat this came as a surprise to him.On January 27, shortly after Kneifel spoke to Smithabout Joyce's January 23 memo, Smith, referring to thefact that Kneifel had taken a company vehicle home onSaturday and not returned it until Monday, told Kneifel,"This business of taking a vehicle home is going to haveto stop." Kneifel asked why, if Smith at the time it oc-curred had felt it was a problem had not said anything tohim about it as Smith knew the vehicle was parked inthe apartment parking lot. Smith told Kneifel, "That'snot the point. You were supposed to bring it back."Kneifel answered, "I did not think it was a problem so Ijust left it where it was."22On January 27 between 3 and 4 p.m., after Kneifel hadreturned to the Burlingame facility from his service calls,Smith asked Kneifel to sign a memo dated January 27,1980, addressed to Joyce from Smith on the subject of"Robert Kneifel's tardiness." The memo stated:As of today Robert Kneifel has been counseled onhis tardiness on these days: January 19th 9:08, 21st8:55, 23rd 9:22, 26th 8:19.Due to his tardiness the operation of this office isbeing affected. He understands that if he does notresolve this problem further disciplinary action willbe taken.Shortly thereafter, before he left for the day, Kneifel washanded a Western Union mailgram addressed to himfrom Joyce which was dated January 26 and whichreads as follows:You are hereby placed on warning that your failure toreturn company vehicle to office after close of businesson Saturday 1-24 is a flagrant violation of companyrules and regulations. I will notify you before close ofnormal working hours on Wednesday 1-28 re resolu-tion of this matter.'2 Based on Kneifel's testimony. Smith testified that it was on Monday,January 26, when he spoke to Kneifel about the company motor vehicle.I have credited Kneifel in this regard because demeanorwise he im-pressed me as a more credible witness than Smith.558 RIKAL WEST, INC.Upon reading the mailgram Kneifel went to Smith andasked, "What is this? You know I told you this morningthat I would not do anything with the vehicle anymore."Smith denied having any knowledge about the mailgramand stated he had no knowledge that Joyce intended totake any action about the matter but that Joyce would bein the office the next day at which time Joyce wouldprobably discuss that matter with Kneifel.The next day, Wednesday, January 28, 1981, Kneifelworked the full day. Joyce, who had arrived at the fa-cility that morning, called him into the office at the endof the workday and stated he would like to have a dis-cussion with Kneifel before Kneifel left for the day.Kneifel stated he would like to have his union repre-sentative present for the discussion. Joyce stated that thiswas impossible because "You are facing discharge."Kneifel stated that if he was facing discharge then hewould have to insist that his union representative bepresent for the discussion. Joyce stated that this was im-possible because "You're being terminated effective im-mediately" and handed him an envelope with cash in itand a typed statement of Kneifel's earnings up throughthat day. Joyce then declared, "You know, now that it isover with, maybe we can have that discussion anyway,"and asked, "What happened to the old Bob Kneifel whowas rarely, if ever, late and whose work habits set an ex-ample for the other technicians." Kneifel stated, "I don'tagree with you and I don't want to discuss this any fur-ther," and left the office.23B. Conclusionary Findings and Discussion1. Kneifel's dischargea. The General Counsel's prima facie caseSince 1974 the Union and Respondent's parent compa-ny Rikal have been parties to successive collective-bar-gaining agreements which by their terms covered certainenumerated work performed not just by Rikal's employ-ees but also by the employees employed by companiesowned by Rikal, such as Respondent. In November 1980,after a representative of the Union began an investigationof employees' claims that Respondent was not complyingwith the terms of the collective-bargaining agreement atthe Burlingame facility, Respondent acknowledged tothe Burlingame employees that they were covered byRikal's contract with the Union. Respondent and theUnion, however, disagreed in several respects about theinterpretation of the contract and how the contractshould be applied to the Burlingame facility. One of theseveral disputes between Respondent and the Union in-volved the way the employees were being classified byRespondent for purposes of the contractual wage rates.The Union, on behalf of the employees, took the positionthat the employees should be classified for pay purposesas installers rather than as trainees as Respondent had23 Based on the testimony of Kneifel. Although there is really no sig-nificant difference between Kneifel's and Joyce's version of Kneifel's ter-mination interview, other than the fact that Kneifel's version was present-ed in greater detail, I have credited Kneifel's version because demeanor-wise he impressed me as a credible witness whereas Joyce, in terms of hisdemeanor in general, gave me the impression that he was not a sincere orreliable witness.classified them. The difference in pay between the con-tractual rate of pay for an installer and a trainee is sub-stantial.When the Burlingame facility employees in November1980 learned they were represented by the Union andcovered by Rikal's contract with the Union, Kneifel,who Scott Smith, the manager of the Burlingame facility,knew was a strong union adherent, took the position thatthe employees were not trainees as Respondent claimedbut were installers and should be paid the contractualrate of pay for that classification. On November 19,1980, Respondent Regional Manager Tony Joyce tried topersuade Kneifel that the employees had been properlyclassified by Respondent as trainees for wage purposes.Kneifel rejected Joyce's arguments and made it plain tohim that he intended to grieve to the Union on behalf ofhimself and the other employees in an effort to requireRespondent to pay them the contractual rate of pay forinstallers and to otherwise comply with the terms of thecontract. Later that same day, November 19, in order todiscourage Kneifel from bringing the employees' griev-ances to the Union's attention, particularly their wagegrievance, Joyce increased Kneifel's hourly rate of payfron $6 to $8.70 an hour, which is the rate of pay for in-stallers under the contract.24Nevertheless, on November24 Kneifel told Joyce that he still intended to contact arepresentative of the Union and have the union repre-sentative deal with Joyce about the employees' grievanceincluding their wage grievance. Immediately thereafteron November 24 Joyce conferred with Facility ManagerSmith who then threatened Kneifel with reprisals if hewent through with his expressed intention of pressing theemployees' grievances through the Union. Smith warnedKneifel that, if Respondent was required to comply withthe union contract, it would immediately lay off threeemployees and inferred that Kneifel could be one ofthose selected for layoff since the contract did not re-quire that employees be selected for layoff on the basisof seniority. Smith also warned Kneifel that the unioncontract did not prohibit Respondent from stopping em-ployees from using company vehicles on their personaltime and that it did not prohibit Respondent from chang-ing the workweek from Monday through Friday toTuesday through Saturday, or from requiring the em-ployees to redo their mistakes without pay. DespiteSmith's warnings, Kneifel, late in November, contactedunion representative Roberts and arranged for him to24 That Kneifel's November 19 pay raise was motivated by a desire todiscourage him from going to the Union with the employees' wage andother grievances is demonstrated by the following circumstances: (I) only3 weeks earlier Kneifel had received a 75-cent-an-hour pay raise; (2) Re-spondent failed to explain the reason for Kneifel's November 19 payraise; (3) Doug Mitchell, the manager of Respondent's headquarters fa-cility in Santa Ana, admitted to employees Kneifel and Neal that thepolicy of Respondent Vice President Kalin was to pay the employees awage which was significantly below the contract rate of pay, but thatevery so often one or two employees would discover that Respondentwas not complying with the contract whereupon Kalin would "pay theseemployees off" because he felt it was cheaper to pay one or two employ-ees the contract rate than to pay all the employees that rate; and (4) im-mediately after Kneifel indicated to Joyce that despite the pay raise heintended to go to the Union, Respondent, through Facility ManagerSmith on November 24, 1980, threatened Kneifel with various reprisals ifRespondent were required to comply with the union contract.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeet with the employees so that the employees couldrepresent their grievances. The meeting took place latein November at which time the employees elected Knei-fel to act as their union shop steward. Respondent waspromptly notified by union representative Roberts thatKneifel had been selected by the employees as their shopsteward and that the Union entended to press the em-ployees' grievances including their wage grievance. Re-spondent apparently took the position that the Rikal con-tract did not apply to the Burlingame facility or to theWellService work performed by the employees.Immediately after discovering that Kneifel, despite hissubstantial pay raise and the warnings issued to him byManager Smith, had gone to the Union with the employ-ees' grievances, that the employees had met with a unionrepresentative and appointed Kneifel as a shop steward,and that the Union intended to press the employees'grievances, Respondent Regional Manager Joyce, on ap-proximately December 1, 1980, as I have found supra,contemplated discharging Kneifel and other employeesemployed at the Burlingame facility because of theirunion activities in seeking the aid of the Union to requireRespondent to comply with the terms of the collective-bargaining agreement. 2During December 1980 Kneifel continued to act as theemployees' union shop steward. He met with the em-ployees to discuss the situation involving the union con-tract and stayed in touch with union representative Rob-erts who on occasion phoned him at the Burlingame fa-cility office. In January 1981 Kneifel visited the RegionalOffice of the National Labor Relations Board with em-ployee Peregrina and on January 9, 1981, along withother employees, submitted an expense voucher claimingsubsistence pay computed according to the union con-tract. Manager Smith refused to authorize these vouch-ers, but upon Kneifel's insistence agreed to submit Knei-fel's voucher to Vice President Kalin.During December 1980 and January 1981 Respondent,through Manager Smith, tried to keep informed aboutKneifel's union activities. In December Smith askedoffice clerical Peregrina whether Kneifel had been intouch with the Union and whether Kneifel was planningto ask for a higher wage rate; he also aksed whether Per-egrina and Kneifel were discussing the Union. On severaloccasions in January 1981, Smith asked Peregrina wheth-er Kneifel had been in contact with the Union or hadtalked to union representative Roberts and whether Rob-erts had phoned the office asking for Kneifel. Peregrinaanswered in the affirmative. Also in the middle of Janu-ary 1981 Smith learned that Kneifel had visited theBoard's Regional Office with Peregrina and Smith asked~ I recognize that this finding is based in substantial part on Joyce'smemo of December 1, 1980, which was removed from Respondent'spremises without permission. There is no showing or contention that theGovernment was a party to this unauthorized taking or that the docu-ment was taken for the purpose of aiding the Government in its caseagainst Respondent. In fact, according to Joyce's testimony, it was takenseveral months prior to the filing of the charge in the instant proceedingand prior to Kneifel's discharge. Under all the circumstances I am of theview that, despite the fact that it was taken without permission from Re-spondent, Joyce's December 1 memo has been properly considered inevaluating Respondent's motivation in the instant case. See N.L.RB. v.South Bay Daily Breeze, 415 F.2d 360 (9th Cir. 1969).Peregrina what she and Kneifel were planning on doinggoing to the Board.Late in December 1980 Doug Mitchell, the managerof Respondent's headquarters facility in Santa Anawhere Regional Manager Joyce maintains his office,while talking with Kneifel and employee Neal about thefact that the employees had grieved to the Union aboutRespondent's failure to comply with the union contract,informed them that Respondent's management consid-ered Kneifel to be a "troublemaker" and that because ofthis Kneifel, in Mitchell's opinion, had nothing to lose bypursuing his grievance or going to the Government.In summation, the record shows that Respondent andthe Union were engaged in a dispute over the applicationof the contract between Rikal and the Union to the oper-ation of Respondent's Burlingame facility, that Respond-ent sought to discourage Kneifel from seeking the assist-ance of the Union to remedy the employees' contractualgrievances by bribing him with a substantial pay raiseand threatening him with reprisals, that despite Respond-ent's coercion Kneifel went ahead and arranged for theemployees to meet with a union representative and there-after agreed to represent the employees on behalf of theUnion as their union steward. The record further estab-lishes that Respondent regarded Kneifel as a "trouble-maker" because of his union activities, that it contemplat-ed discharging him with other employees because theyhad sought the assistance of the Union to remedy theirgrievances, and that during December 1980 and January1981 Respondent, through Facility Manager Smith, keptKneifel's activities as union steward under close scrutiny.All these circumstances, plus the fact that prior to Knei-fel's union activities management regarded him as an out-standing employee with the potential to become amember of management, the additional fact that his dis-charge on January 28, 1981, took place immediately afterhe had commenced his union activities despite Respond-ent's opposition to such conduct, and the fact that con-trary to past practice Facility Manager Smith was noteven consulted about Kneifel's discharge but learnedabout the discharge after the fact,26have led me to con-"2 The record establishes that prior to Kneifel's discharge, during theperiod Smith had been the manager of the Burlingame facility, 10 em-ployees were discharged and in each case, except for Kneifel's discharge,Smith either made the decision himself without consulting higher man-agement or effectively recommended the discharge. Smith testified Knei-fel's discharge came as a surprise to him because he had not recommend-ed nor was he even consulted about the discharge and the subject of dis-ciplining Kneifel had not even been discussed with him. Regional Man-ager Joyce, who discharged Kneifel, testified he discharged Kneifel with-out consulting with Smith. Neither Joyce nor Smith advanced an expla-nation for Joyce's deviation from past practice by failing to even consultwith Smith prior to deciding to discharge Kneifel. Respondent, in itspost-hearing brief, suggests that the reason Joyce deviated from pastpractice in handling Kneifel's discharge was that Kneifel shared an apart-ment with Smith and for Joyce to have made Smith a party to Kneifel'sdischarge would have placed a strain on their friendship. I reject thiscontention. On November 24, 1981, as I have found supra, Joyce had nocompunctions against having Smith threaten Kneifel with reprisals in aneffort to dissuade him from going to the Union with the employees'grievances. Moreover, at the time of Kneifel's discharge Joyce knew thatSmith had no qualms about disciplining his roommate because, as I havefound supra, on January 26 Smith only too readily suggested that Joycetake disciplinary action against Kneifel for keeping a company motor ve-Continued560 RIKAL WEST, INC.clude that the General Counsel has made a prima facieshowing that a motivating factor in Respondent's deci-sion to discharge Kneifel was Kneifel's union activities,specifically that Kneifel had sought the assistance of theUnion and was aiding the Union in the policing of itscollective-bargaining agreement.Having concluded, supra, that the General Counsel hasmade a prima facie showing that Kneifel's union activitywas a motivating factor in Respondent's decision to dis-charge him, I shall evaluate Respondent's reasons for dis-charging him. In doing so I have used the Board'sWright Line analysis wherein "once [a prima facie show-ing] is established the burden will shift to the employerto demonstrate that the same action would have takenplace even in the absence of the protected conduct."Wright Line a Division of Wright Line, Inc., 251 NLRB1083, 1089 (1980). Since the Board "views the employ-er's asserted justification as an affirmative defense,"27by"demonstrate" the Board apparently means that theburden of persuasion on the ultimate issue shifts to theemployer, not merely the burden of going forward withevidence to rebut the prima facie case. At least twocourts of appeals have rejected this aspect of the Board'sWright Line doctrine and have held that, while an em-ployer has the burden of going forward with evidence torebut the General Counsel's prima facie case, at no timedoes the burden of persuasion on the ultimate issue of theexistence of a violation shift to the employer, but at alltimes remains with the General Counsel. See Behiring In-ternational, Inc. v. N.LR.B., 109 LRRM 3265, 93 LC ¶13,392 (3d Cir. 1982), and N.LR.B. v. TransportationManagement Corp., 109 LRRM 3291, 95 LC ¶ 13,919 (lstCir. 1982). In evaluating Respondent's defense I haveadopted the courts' approach in order to avoid the possi-bility of a remand.b. Respondent's defenseTony Joyce, Respondent's regional manager, testifiedthat he was the person who decided to discharge Knei-fel, and that he reached this decision on the evening ofTuesday, January 27, 1981.28 Joyce further testified thathide over the weekend. These circumstances, plus Joyce's failure to ex-plain why in the case of Kneifel's discharge he did not even consult withSmith but instead deviated from Respondent's past practice of havingSmith handle the discharges of personnel under his supervision, have per-suaded me to reject Respondent's post-hearing argument justifyingJoyce's unusual conduct.21 Id. at 1084, fn. 5, 1088, fn. 11.28 Joyce initially testified without qualification that his decision to dis-charge Kneifel was made on the evening of January 27, 1981, but latertestified that his purpose in meeting with Kneifel on January 28 was toinform him of his termination "unless something came out of that sessionto end up on a 10-day suspension, which had been almost a norm we hadestablished in the past for vehicle violations." Insofar as this indicatesthat Joyce still had an open mind about Kneifel's employment status, Ireject his testimony because in terms of his testimonial demeanor Joycedid not impress me as being either a sincere or a reliable witness and, as Ihave found infra, his testimony about the closely related matter of wheth-er he attempted to speak to Kneifel on January 27 before deciding to dis-charge him was false. Also the fact that when Joyce met with Kneifel onJanuary 28 he had an envelope with Kneifel's final pay with an itemizedaccounting of the hours for which Respondent owed Kneifel stronglysuggests that Joyce's January 27 decision to discharge Kneifel was a finalone. This inference is also warranted from the fact that prior to Joyce'smeeting with Kneifel on January 28 Manager Mitchell, who had come tothe Burlingame facility with Joyce from Santa Ana, phoned Smith, whoKneifel's union activity was not the reason for his dis-charge but that Kneifel was discharged because of thecumulative effect of his tardiness, his mishandling of theWellService inventory during Smith's vacation, his fail-ure to return a company vehicle on January 24, 1981,and "a general lack of willingness to discuss these itemson [Kneifel's] part." I shall set out and evaluate the evi-dence pertinent to each one of these reasons.(1) Kneifel's tardinessThe record shows that throughout his employmentKneifel was frequently late for work and that Kneifeland employee Neal were the two employees most fre-quently late for work. In the spring of 1980 Kneifel wasissued a written disciplinary warning because of his tardi-ness and suspended for I day and thereafter, in October1980, both Neal and Kneifel were suspended for 1 daybecause of their tardiness. Despite Kneifel's tendency tobe late for work, on September 15, 1980, Smith evaluat-ed him as a good employee and recommended a substan-tial pay raise for him. On October 27, 1980, Joyce ap-proved this recommendation despite the fact that Kneifelhad been suspended twice for tardiness. Three weekslater Joyce granted Kneifel an even greater pay raise.On Monday, January 19, 1981, Kneifel was approxi-mately I hour late for work. On Monday, January 26, hewas 19 minutes late. On Friday, January 23, he was lateby almost 1-1/2 hours, but the record establishes that histardiness on this date was excusable and Smith knewthis. As I have found supra, on January 23 Kneifel wassick with colitis and informed office clerical Peregrinathat he was sick and because of this would not be able towork that day. Peregrina informed Kneifel that withouthim Respondent would not have enough employees todo the available work scheduled for the day. Upon hear-ing this Kneifel told Peregrina that he would come towork even though he was sick. Peregrina informedSmith that Kneifel had phoned in sick but when she hadtold him they needed him he had agreed to come towork. Nevertheless, on January 27 Smith issued Kneifela written disciplinary warning for being tardy on Janu-ary 23 as well as on January 19 and 26. The warningalso stated that Kneifel was tardy for work January 21, adate on which Kneifel was not tardy but was absentfrom work because of illness. Smith did not explain whyhe disciplined Kneifel for being tardy on January 23when he knew Kneifel had a valid excuse for being latethat day. Nor was Smith able to explain why Kneifelwas disciplined for being tardy January 21, a day whenhe in fact was absent from work due to illness.29The disciplinary warning issued to Kneifel on January27 for his tardiness states that "due to his tardiness theoperation of this office is being affected." No evidencewas out of town, and asked whether Smith's hours for Kneifel were cor-rect because Kneifel was being terminated.g29 Initially Smith testified he was unable to explain why he disciplinedKneifel for being late for work on January 21 when in fact Kneifel wasnot at work due to illness that day. But he then later testified he markedKneifel as being late because Kneifel did not call in until 8:55 a.m. to saythat he was going to be out sick. Smith, in terms of his demeanor, did notimpress me as being a truthful witness when he belatedly presented thistestimony.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas presented by Respondent to show that in fact thiswas true. Kneifel's credible and undenied testimony isthat no one ever informed him that his tardiness hadcaused any inconvenience to Respondent or otherwiseadversely affected Respondent's operation. And therecord reveals that during the time material to this caseKneifel's tardiness did not adversely affect Respondent'sbusiness operations. (G.C. Exh. 17.)It is undisputed that during the time material hereinemployee Shaun Neal was late more frequently thanKneifel. Commencing late in November 1980 and con-tinuing thereafter Neal was late for work 45 percent ofthe time, yet was not issued a disciplinary warning orotherwise disciplined even though he had been suspend-ed 'or tardiness in October 1980. Instead, Smith simply"talked" to him about his tardiness. When Neal informedSmith and Joyce that it was difficult for him to get towork on time due to the bus schedule from his residenceto the facility, he was told that this was not a goodexcuse but that he was expected to get to work on time.Nonetheless, Neal continued to be late for work approxi-mately 45 percent of the time and during the weekending December 12 was late twice by 1 hour or more.Neal was not given a written warning or otherwisethreatened with discipline.In summation, an examination and an evaluation of theevidence pertinent to that part of Respondent's defensewhich is based on Kneifel's tardiness show that Kneifelwas frequently tardy and that prior to his union activitieshad been disciplined for his tardiness, but nonethelesshad been regarded by Respondent as an outstanding em-ployee deserving of a substantial pay raise. The recordfurther reveals that whereas, after his union activities,Kneifel continued to be tardy for work, his fellow em-ployee Shaun Neal during this same period had an evenworse tardiness record. But whereas Kneifel was threat-ened with discipline and issued a written disciplinarywarning because of his tardiness, Neal was not eitherthreatened with discipline or issued a disciplinary warn-ing even though he had been suspended because of tardi-ness in October 1980. Also, the record reveals that thedisciplinary warning issued to Kneifel for his tardinessduring January 1980 was untrue insofar as it stated that"due to his tardiness the operation of this office is beingaffected" and stated that he had been late for work 4days when in fact he was only late 3 days. Moreover,the warning is distorted in view of the fact that for oneof the days in which Kneifel was late' he had an excellentreason for being late which was known to ManagerSmith at the time Smith issued him the disciplinarywarning.(2) Kneifel's failure on January 24 to return acompany motor vehicle30In 1980, prior to June 18, Respondent's Burlingame fa-cility employees were allowed to use company motor ve-30 On Monday, January 26, 1981, Kneifel did not return from a job inFresno, California, until 10:30 p.m., so he went straight home with thecompany vehicle even though he did not have permission. The recordreveals that Joyce, in discharging him, did not in any way rely upon thisconduct. In fact, Joyce apparently did not even know about it. Therecord reveals that Manager Smith had no knowledge of this incident. Ihidcles for transportation to and from work and were alsopermitted to use the vehicles for personal purposes solong as they paid for the gasoline. This changed on June18, 1980, when Regional Manager Joyce by memo in-formed the employees of the Santa Ana and Burlingamefacilities that, among other things, "No company vehiclewill be used for private purposes." Thereafter, the em-ployees at the Burlingame facility were no longer permit-ted to use a company vehicle for private purposes, butwere allowed to use a company vehicle for transporta-tion to and from work and in fact a substantial numberof the employees regularly did so. Then, late in Novem-ber 1980, the employees were informed that they couldno longer use company vehicles for transportation to andfrom work.31The employees were informed, however,that this policy was not inflexible and that under propercircumstances an employee could take the company ve-hicle he was using home provided he secured the permis-sion of supervision.32And, in fact, employees thereafter,upon request, were occasionally granted permission totake the company motor vehicle they were using homeat the end of the workday.Subsequent to the institution of the new policy late inNovember 1980 the first employee to breach the policywas Kneifel who, as I have described in detail supra, onSaturday, January 24, 1981, while working "on call"drove his company vehicle home in the early afternoonafter finishing his initial service calls and remained oncall at home for the balance of the workday and thereaf-ter left the motor vehicle parked in his apartment park-ing lot for the weekend instead of returning it to theCompany that Saturday.33Kneifel did this withoutSmith's permission. Smith, who shared the same apart-ment with Kneifel, realized what had happened as earlyas the evening of Saturday, January 24, yet said nothingto Kneifel. On the next workday, Monday, January 26,also note that Smith testified that considering the circumstances involvedhe was not certain Kneifel's conduct in taking the company vehicle homeon January 26 was a matter for discipline.SL This change in policy was announced hard on the heels of FacilityManager Smith's warning to Kneifel on November 24, 1980, that, if Re-spondent was required to abide by the union contract, it did not have toallow the employees to use company motor vehicles for transportation toand from work because the contract did not require this. However, thereis insufficient evidence in the record to establish that Respondentchanged its motor vehicle policy because of the employees' union activi-ties.3S As I have found supra, on November 24 Regional Manager Joyceinformed employees Neal and Kneifel and Manager Smith that the newpolicy prohibiting employees from taking company vehicles home wouldnot be enforced inflexibly but that under proper circumstances Joyce, asregional manager, Smith, as manager, and Kneifel, as senior WellServicetechnician, had the authority to authorize exceptions to the policy. It isclear, however, that Joyce's intent was to authorize Kneifel to make ex-ceptions to this policy only when Kneifel was substituting for Smith, inSmith's absence. And it is also clear that Kneifel understood that this wasthe intent behind Joyce's statement because at no time did Kneifel eitherto Smith or at the hearing justify his failure to return the company vehi-cle on January 24 on the ground that he had been led to believe by Joycethat even when Smith was present he could engage in such conductwithout Smith's permission.as The apartment complex parking lot where Kneifel kept the motorvehicle for the weekend was patroled by security guards whereas Re-spondent's unfenced parking area was not patroled. The fact that Knei-fel's parking lot was patroled by a security service was known by Smithsince he shared an apartment with Kneifel.562 RIKAL WEST, INC.still without having mentioned the matter to Kneifel,Smith phoned Regional Manager Joyce at the start ofthe workday and told him Kneifel that weekend hadkept a vehicle without permission which Smith suggestedwould give Joyce an opportunity to terminate Kneifel.The same day Joyce sent a Western Union mailgram toKneifel notifying him, "You are hereby placed on warn-ing that your failure to return company vehicle to officeafter close of business on Saturday, January 24 is a fla-grant violation of company rules and regulations. I willnotify you before close of normal working hours onWednesday, January 28 re resolution of this matter."With respect to how Respondent, after it instituted itspolicy forbidding its employees from taking company ve-hicles home, has treated other employees who havefailed to return company vehicles to the Company'spremises, the record reveals the following. In early De-cember 1980 employee Thomas West was fired when hetook a company vehicle home without permission afterwork and the vehicle, while parked at West's home, wasburglarized resulting in the loss of computer terminalsand tools. In February 1981 employees Greg Simko andKen Leible, after failing to return their company vehiclesat the end of the working day and coming to work 2-1/2hours late the next day which caused a disruption of theCompany's work schedule and service, were suspendedfor 10 days. On February 28, 1981, Shaun Neal took acompany vehicle home without receiving permission forwhich he received a written disciplinary warning. There-after, on Saturday, March 7, 1981, Neal again withoutpermission failed to return a company vehicle. The resultwas that on Sunday, March 8, Smith phoned Neal toreturn the vehicle to the Company's office immediately.There is no evidence that Neal was issued a writtenwarning or otherwise disciplined on this occasion. Final-ly, in April 1981 on a Saturday, Neal, after being deniedpermission by Joyce to keep the company vehicle he wasusing at home, went ahead and kept the vehicle anywayfor which he was discharged.In summation, the record reveals that at the end of theworkday on Saturday, January 24, when, in violation ofcompany policy, Kneifel failed to return the companyvehicle he was using without Smith's permission, thatSmith, instead of saying something to him about thematter, phoned Regional Manager Joyce and suggestedthat Joyce use this violation of company policy as ameans to discharge Kneifel. The record also reveals thatRespondent does not in all cases regard the taking homeof a company vehicle by an employee as a dischargeableoffense let alone an offense which warrants disciplinaryaction. Employees Simko and Leible were only given 10-day suspensions for failing to return their company vehi-cles and for reporting to work the next day 2-1/2 hourslate which resulted in the disruption of the Company'swork schedule and service. On one occasion employeeNeal was only issued a written disciplinary warning fortaking home a company vehicle without permission andon a second subsequent occasion Neal was not even dis-ciplined for failing to return a company vehicle which hehad used while on call on a Saturday. Instead, Smithmerely phoned him on Sunday and told him to returnthe vehicle immediately. Smith's treatment of Nealstands in particularly sharp contrast to his treatment ofKneifel during the weekend of January 24-25. Smith saidnothing to Kneifel about the matter, but instead onMonday phoned Joyce and suggested that Kneifel be ter-minated for his misconduct.(3) Respondent's dissatisfaction with Kneifel'sWellService inventory work during Smith'svacationWellService is an electronic capture service whichWells Fargo Bank sells to merchants which enables themerchants to check their customers' credit cards andchecks. Respondent has a contract with Wells Fargo toinstall and maintain the terminals which operate thisservice. These terminals are owned or leased by WellsFargo. Pursuant to this contract Respondent is obligatedto submit to Wells Fargo on a weekly basis an inventoryreport on all the terminals including the whereabouts ofthe terminals and a notation of terminals which were re-moved and/or installed that week. The job of compilingthe weekly inventory report is not a simple clerical taskbut requires that the person who prepares the reportcheck the daily information submitted by the WellSer-vice technicians. If the reports submitted by the techni-cians are inaccurate or omit relevant information it takesas much as 2 to 3 days for a person to compile theweekly inventory report. The record reveals it is unusualfor the technicians to omit or submit inaccurate informa-tion thereby making the job of the person preparing theweekly report extremely difficult, delaying the submis-sion of the weekly report and affecting the accuracy ofthe report.Prior to June 1980 Smith prepared the weekly inven-tory reports, but the reports were totally disorganized, soin June 1980 Kneifel was assigned this job and instructedto "get the place in order" because Wells Fargo intendedto audit the inventory. From June 1980, when Knefieltook over the job of preparing the WellService weeklyinventory report, up to the time of Smith's vacation inlate December 1980, the reports submitted by Kneifelwere usually submitted late and usually contained inaccu-racies. In fact, it was not uncommon for the report to bea week late and to be submitted only after a phone callfrom Kim Weppner, the Wells Fargo inventory control-ler, inquiring about the overdue report. The main reasonfor the late reports and the inaccuracies in the reportwas that the technicians constantly were either omittingto submit information or submitting inaccurate informa-tion to Kneifel, which required substantial investigationthereby causing Kneifel to spend an inordinate amount ofhis worktime preparing the WellService inventory re-ports. Inasmuch as Kneifel was also expected to performthe usual installation and maintenance work in the field,his weekly inventory reports were usually submitted lateand contained inaccuracies. And from June 1980 up tothe time of Smith's vacation in December 1980, Smithcontinually complained to Kneifel about the lateness ofthe reports and the inaccuracies. In response Kneifel ex-plained to Smith about the problem he was having withthe technicians either omitting data or transmitting incor-rect data and named the offending technicians. Smith re-563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied that he would talk to the technicians. The record issilent as to whether Smith, in fact, ever made any effortto resolve this problem by talking to the technicians. Inany event, it is undisputed that from June 1980 right upto Kniefel's discharge the problem of the technicians sub-mitting inaccurate information or no information was acontinuing problem which was never solved.Despite the fact that from June 1980 to the latter partof December 1980 the weekly WellService inventory re-ports prepared by Kneifel were commonly 1 week lateand contained inaccuracies, Joyce testified that he wasmore than satisfied with the way that Kneifel was han-dling this job during that period. Indeed, Smith's Sep-tember 15, 1980, job evaluation of Kneifel's work, whichwas approved by Joyce on October 27, 1980, and whichresulted in Kneifel receiving a substantial pay raise,stated in pertinent part, "[Kneifel] has done very wellwith inventory status reports. WellService is very im-pressed with the job performance ... ."Late in December 1980 and early in January 1981,from December 18 to January 5, 1981, Smith was absentfrom work on vacation. During this period which en-compassed the Christmas and New Year's holidays Re-spondent only operated 4 days a week. During the first 2days of the first full week of Smith's absence, Monday,December 22, and Tuesday, December 23, Joyce cameto the Burlingame facility from Santa Ana and substitut-ed for Smith. And, during the first 2 days of the secondweek, Monday, December 29, and Tuesday, December30, the manager of the Santa Ana facility, Doug Mitch-ell, came to the Burlingame facility and substituted forSmith. During the remaining period of time Kneifel as-sumed Smith's responsibilities. In addition, Kneifel,throughout this period, continued to perform his usualinstallation and maintenance work in the field.34It is undisputed that, prior to Smith's departure for va-cation, Kim Weppner, Wells Fargo's inventory control-ler, expressed concern to Smith that in Smith's absencethere would be an interruption in the submission of theweekly inventory reports. Smith assured him that therewould be no interruption and instructed Kneifel thatthere should be no interruption in the submission of theweekly inventory reports during Smith's vacation. Nev-ertheless, Kneifel failed to submit the weekly inventoryreports to Wells Fargo during Smith's absence. The re-ports for the weeks ending December 1935 and 26 andJanuary 6 were not submitted until after Smith's return.Weppner, sometime during this period, phoned andspoke to Kneifel and asked why he was not receiving theweekly inventory reports. Kneifel told him that due toSmith's absence the office was disorganized and that34 The finding that Joyce and Mitchell were in charge of the Burlin-game facility in place of Smith on those days they were present and thatthey were present on December 22-23 and December 29-30, respective-ly, is based on the testimony of office clerical Peregrina. The finding thatKneifel during Smith's vacation spent a great deal of his time in the fieldis based on his uncontradicted testimony. I reject Joyce's testimony thatJoyce and Mitchell were not in charge of the facility but were there tosimply do whatever Kneifel wanted them to do. Joyce demeanorwise im-pressed me as an insincere and unreliable witness whereas Peregrina im-pressed me as a credible witness.35 As noted earlier Smith left on his vacation at the close of businesson Wednesday, December 17, 1980since it was a holiday period there was more business forthem to handle.On Monday, January 5, 1981, Smith returned from hisvacation and on that day Weppner phoned and told himthat he was unhappy because he had not received any ofthe weekly inventory reports during Smith's absence.Weppner asked that Smith remedy the situation immedi-ately by submitting the missing reports and to meet withhim to discuss the matter. Smith immediately spoke toKneifel and asked him why none of the weekly inven-tory reports had been prepared during Smith's absence.Kneifel told him that it was so busy during that periodthat he was unable to do them. Thereafter, Smith andKneifel and Peregrina, apparently that day, "more or lessgot the [weekly inventory reports] up to date" and Smithhand delivered them to Wells Fargo that day or thenext.3 6On January 7, 1981, Weppner met with Smith and toldhim that during Smith's 2-week vacation Wells Fargohad experienced the following problems with the weeklyinventory reports, also known as weekly status updates:1. The written copies of the Weekly Status Up-dates were not delivered to WellService, as hasbeen the accepted procedure.2. The Rikal technicians were not communicatinginventory changes in the field to the office personresponsible for compiling the information and trans-mitting it to WellService.3. Merchant Signature Request Forms for remov-als from purged accounts were not forwarded toWellService.4. Requests for a report of the movement of in-ventory into and out of the Rikal warehouse werenot consistently complied with.ae Smith testified that Kneifel's explanation that during Smith's vaca-tion he was too busy with his other work to do the weekly inventoryreports was untrue, "because all the other weeks prior to these 2 weeksof my vacation they [referring to the weekly inventory reports] were get-ting in on a timely basis." This is false as Weppner, a disinterested wit-ness, testified that the weekly inventory reports were commonly submit-ted I week late and submitted only after Weppner inquired about theirwhereabouts. Smith then testified that even if it was busy during his va-cation Kneifel still should have submitted the inventory reports on timebecause the job of compiling them was a simple clerical job with all ofthe work already having been done by office clerical Peregrina and thetechnicians. This is also false inasmuch as the record reveals that thework of preparing the weekly inventory reports has always been a time-consuming task and requires that Kneifel conduct his own independentinvestigation. In fact, ultimately Smith reluctantly admitted that the jobwas a difficult and time-consuming one which could take as much as 2 or3 full workdays. Finally, apparently realizing that the reasons he hadgiven for disbelieving Kneifel's explanation were inherently implausible,Smith belatedly testified that the maintenance and installation recordsmaintained by Respondent for the period of Smith's vacation showed thatit was not a busy work period. Demeanorwise Smith was not a convinc-ing witness when he gave this testimony nor were the records producedto corroborate this testimony. These circumstances, when viewed in thelight of Smith's previous false testimony on this subject and Kneifel'scredible testimony that during Smith's absence he was working in thefield and the fact that during a portion of Smith's vacation Kneifel was incharge of the facility, have persuaded me to reject Smith's testimony thatKneifel lied when he told Smith that he was unable to prepare the inven-tory reports due to the pressure of other work.564 RIKAL WEST, INC.Weppner stressed to Smith that Wells Fargo's "mainconcern was to assure the continued open flow of accu-rate data between Rikal and WellService." Smith assuredhim the problem was being addressed so there would beno further incidents of a similar nature.On January 7, 1981, Smith promptly notified RegionalManager Joyce about his meeting with Weppner andwhat Weppner had stated to him. Joyce instructed Smithto discover what the deficiencies were so that Joycewould be prepared for the regular quarterly reviewmeeting between representatives of Respondent andWellService which was scheduled for the middle of Jan-uary 1981.On approximately January 15, 1981, representatives ofRespondent and WellService held their regularly sched-uled quarterly meeting. Present for Respondent wereJoyce and Smith and for WellService Kim Weppner,Cindy Morey, the head of installation maintenance, andGeri Kraft, Weppner's immediate supervisor. Morey reit-erated what Weppner had stated to Smith on January 7,1981, and emphasized that Well Fargo found what hadhappened during Smith's vacation as being totally unac-ceptable and stated it could not happen again and thatMorey was extremely upset over what had happened.37On January 23, 1981, Joyce sent a memo to Kneifelcaptioned "Subject: Confirmation of verbal instructions toyou from your office manager":Effective January 19, 1981 you are relieved of allresponsibility to oversee the general inventory ofterminals maintained at the Burlingame Office.The reason for this action is the totally unprofes-sional manner in which this responsibility was han-dled during the period of 12/22/80 through1/16/81:a. No weekly reports were made for 3 weeks.b. Reports were inaccurate.c. Unprofessional verbal communications withthe customer.d. Continual verbal assurances to me that theseitems were being maintained and reported on a reg-ular basis.The impact of this has damaged the credibility ofthis company with its' customer, and further actionin this matter will be taken.The January 23 memo was erroneous insofar as it indi-cates that its contents already had been discussed withSmith who in turn had already discussed the contentswith Kneifel. Thus, on January 27, 1981, when Kneifelreceived the memo Smith admitted that it was a surpriseto him that Kneifel had been relieved of the responsibili-ty of preparing the weekly inventory reports. No expla-37 The description of what took place at this meeting is based on thecredible testimony of Kim Weppner. a disinterested witness. I rejectedJoyce's testimony that during this meeting the WellService representa-tives stated that "they are prepared to exercise the 30 day cancellationclause of the contract if there was not an immediate improvement in thisinventory reporting situation." Neither Weppner nor Smith corroboratedthis testimony and, in terms of his demeanor when he presented this testi-mony, Joyce did not impress me as an honest witness.nation was advanced for Joyce's failure to consult withSmith about the matters contained in the memo prior tothe issuance of this memo or at least prior to its receiptby Kneifel.WellService's complaints were concerned with whathad happened during the period ending January 5, 1981,while Smith had been away on vacation. The January 23memo reprimands Kneifel for the way he handled thejob during the further period from January 5 throughJanuary 16, 1981. No evidence was presented by Re-spondent to support a finding that during this latterperiod Kneifel misconducted himself in preparing theweekly inventory reports. Nor was any explanation of-fered for the inclusion of that period in the memo.There is absolutely no evidence in the record to estab-lish that, as alleged in the January 23 memo, Kneifel wasguilty of "unprofessional verbal communications with thecustomer." Kneifel's credible and undenied testimony isthat the first time he ever heard he was guilty of suchconduct was on January 27 when he received a copy ofthe memo. No explanation was offered for the inclusionof this allegation of misconduct.There is absolutely no evidence in the record to estab-lish that, as alleged in the January 23 memo, Kneifel wasguilty of continual verbal assurances to Joyce duringSmith's vacation that the weekly inventory reports werebeing maintained and reported on a regular basis. Knei-fel's credible and undenied testimony is that he gave nosuch assurances at any time to Joyce. No explanationwas given for the inclusion of this allegation in thememo.In summation, the record established that, insofar asJoyce relied on Kneifel's mishandling of the weekly in-ventory reports as a justification for his discharge,Joyce's reasons for this are set out in the January 23memo relieving Kneifel from performing this part of hisjob. As I have found supra, the reasons set forth in thismemo to justify Joyce's action against Kneifel are in sub-stantial part false,38and in other respects involve con-duct which, based on what had taken place during theseveral months prior to Smith's vacation, Respondentmust have known was not Kneifel's fault. Thus, for theseveral months prior to Smith's vacation Respondent hadheld Kneifel's weekly inventory report work in highesteem even though the reports were usually submitted Iweek late and contained inaccuracies. The reason Re-spondent not only condoned this conduct but regardedKneifel's work as outstanding was that, as describedabove, Respondent realized that the job of preparing theweekly inventory reports was a time consuming and dif-ficult task and also knew that as a matter of course Re-spondent's technicians either omitted to supply informa-tion or supplied Kneifel with inaccurate information forthese reports and that in order to minimize the numberof inaccuracies in the reports Kneifel was required to38 As I have found supra. there is no evidence that Kneifel miscon-ducted himself with respect to the weekly inventory reports during theperiod from January 5 through January 16 or that during the periodwhen Smith was vacationing Kneifel engaged in unprofessional communi-cation with WellService personnel or gave assurances to Joyce that theweekly inventory reports were being maintained and reported on a regu-lar basis.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct an independent check of the data submitted bythe technicians. Under the circumstances it could hardlyhave come as a surprise to Respondent that duringSmith's vacation Kneifel was unable to produce theweekly inventory reports while at the same time per-forming his other work as a technician and substitutingon 6 of the 10 working days for Smith during his ab-sence. Moreover, even assuming Kneifel was at fault forfailing to produce the weekly inventory reports duringSmith's absence, Joyce's conduct in attributing severalother types of misconduct to Kneifel in the January 23memo, which are completely without substance, war-rants the inference that Joyce realized that under the cir-cumstances disciplining Kneifel for merely failing tosubmit the inventory reports in a timely manner was un-reasonable, so Joyce was compelled to manufactureother instances of misconduct in order to justify the dis-cipline. Lastly, also relevant in evaluating Joyce's pro-fessed reasons for disciplining Kneifel for his conduct inconnection with the weekly inventory reports is Joyce'sfailure to even consult with Manager Smith about thediscipline. Thus, the January 23 memo, on its face, indi-cates that Joyce consulted with Smith or at the veryleast had talked with Smith about Kneifel's discipline.However, it is undisputed that the memo came as a sur-prise to Smith who was not consulted about it by Joyceand first learned on January 27 that Joyce had relievedKneifel of his responsibility for the weekly inventory re-ports. I think it is a fair inference that Joyce's reason fornot consulting with Smith about this matter is that Joyceknew that the majority of the acts of misconduct attrib-uted to Kneifel in this memo were either completelywithout substance or did not justify relieving him fromthe responsibility of this duty which, considering the cir-cumstances, he had performed in an exemplary mannerfor the past several months.(4) Kneifel allegedly refuses to speak to Joyce andexplain his misconduct thus forcing Joyce todischarge himJoyce testified that, on the morning of January 26,1981, when Smith told him that on Saturday, January 24,Kneifel had kept a company vehicle at his apartmentwithout Smith's permission, Joyce told Smith that hewanted to speak to Kneifel about this matter, but Smithinformed Joyce that Kneifel had not reported for workyet. That Joyce asked to talk to Smith on this day is notcorroborated by Smith's testimony and there is no evi-dence that on January 26 before Kneifel left for his workassignment Smith informed him that Joyce wanted totalk to him.Joyce further testified that, before deciding what ifany discipline should be handed out to Kneifel, it wasJoyce's intent to afford Kneifel an opportunity to explainhis actions because Joyce regarded Kneifel as a valuedemployee who Joyce felt had the potential to be a partof management. And, with this in mind, Joyce testifiedthat on the morning of January 27 he phoned the Burlin-game facility and told Peregrina and Smith that hewanted to talk with Kneifel; he explained to Smith thatthe reason he wanted to talk to Kneifel was to get an ex-planation for his recent misconduct. When Peregrina andSmith advised him that Kneifel was out of the officemaking service calls, Joyce testified he told them to con-tact Kneifel in the field and have him phone Joyce andthat they indicated they would do so. Nevertheless, it isundisputed that neither Peregrina nor Smith contactedKneifel and advised him that Joyce wanted to talk withhim. However, late in the afternoon on January 27, 1981,Joyce testified that Smith phoned him and told Joycethat "[Kneifel's] attitude was sue me." Joyce testifiedthat at this point he concluded Kneifel was not going tospeak to him and explain his recent misconduct, so Joycedecided that his only alternative was to discharge Knei-fel. Specifically, Joyce testified that, in view of Smith'sstatement and Kneifel's failure to contact him, at theclose of business on January 27, "I accepted that as thefact there would be no communication and [that] termi-nation rather than suspension was in order."I reject Joyce's above-described testimony in its entire-ty because I am convinced that it was a fabrication andthat Joyce, at no time, prior to deciding on January 27 todischarge Kneifel, ever attempted to get in touch withKneifel and talk with him about his misconduct. I havereached this conclusion based upon these considerations:First, when Joyce gave the above testimony his mannerof testifying, his demeanor, was insincere and withoutconviction; second, Joyce's testimony that later in theafternoon of January 27 Smith informed him that "[Knei-fel's] attitude was sue me" is contradicted by Smith's tes-timony. Smith testified that prior to Kneifel's dischargehe only discussed Kneifel's work performance or attitudeonce with Kneifel and that the sole conversation tookplace on Friday, January 23, the week before Smithwent to Reno, Nevada,39and that the only thing thatSmith told Joyce about Kneifel during this conversationwas that "I was concerned about Kneifel's attitudetoward his job and why his decline in his work was hap-pening"40and that Joyce replied, "he would look intoit"; third, Smith did not corroborate Joyce's testimonythat, as described above, on January 26 and 27 Joyceasked Smith to have Kneifel phone him; fourthly, Pere-grina, who impressed me in terms of her demeanor as acredible witness, specifically contradicted Joyce's testi-mony that on January 27 Joyce asked her to have Knei-fel contact him; and lastly, Joyce's testimony is inherent-ly implausible because the record reveals it would havebeen very easy for either Peregrina and/or Smith tohave contacted Kneifel on January 27 and told him thatJoyce wanted to talk to him, yet it is undisputed that nei-ther one did. It is for all the foregoing reasons that Ireject Joyce's testimony that prior to deciding to dis-charge Kneifel on January 27 that he made an effort tospeak with Kneifel in order to get an explanation forKneifel's misconduct. Rather, I find that Joyce decidedto discharge Kneifel on January 27 without affordinghim an opportunity to explain his version of what hadtaken place despite the fact that Joyce regarded Kneifelas a valued employee.30 Smith went to Reno on Wednesday, January 28.40 Smith testified he was referring to Kneifel's tardiness from workduring that week.566 RIKAL WEST, INC.(5) Ultimate conclusions regarding Respondent'sdefenseBased on my evaluation of Joyce's reasons for dis-charging Kneifel, as set forth supra, I am of the opinionthat Respondent has failed to establish that Kneifel's tar-diness or his keeping a company vehicle on January 24at his apartment without permission, or his mishandlingof the WellService inventory reports while Smith was onvacation, either singularly or together, during the normalcourse of business would have resulted on January 28,1981, in his being discharged. Rather, a close scrutiny ofthe evidence reveals that these were not the real reasonsfor Kneifel's discharge. In so concluding I was influ-enced by these considerations.In each of the approximately 10 cases where Burlin-game facility employees were discharged prior to Knei-fel's discharge, Facility Manager Smith played a signifi-cant part in the discharge. In each case he either madethe decision to discharge or effectively recommendedthat the employee be discharged. In sharp contrast Knei-fel's discharge came as a surprise to Smith, who was noteven consulted about the matter and only learned aboutit after the fact.Other employees who engaged in similar acts of mis-conduct as Kneifel were either not disciplined or treatedmore leniently than Kneifel. Employees Simko andLeible were given 10-day suspensions for failing toreturn their company vehicle and for reporting to workthe next day 2-1/2 hours late which resulted in the dis-ruption in Respondent's service to its customers. Em-ployee Shaun Neal, with a worse tardiness record thanKneifel, took a company vehicle home twice withoutpermission, yet received only a written disciplinarywarning for his first vehicle offense and was not disci-plined, either by a written warning or otherwise, foreither his tardiness or second motor vehicle offense eventhough he had been suspended previously because of histardiness. Indeed, Smith's conduct in connection withNeal's second motor vehicle offense vividly demonstratesthe disparate treatment accorded to Kneifel's identicaloffense. In Neal's case Smith phoned Neal on Sundayand had him return the motor vehicle that day withoutany discipline. Yet in Kneifel's case Smith said nothingabout the vehicle to Kneifel all weekend and onMonday, still without speaking to Kneifel, phoned Joyceand suggested to Joyce that Kneifel's misconduct inkeeping the company vehicle gave Joyce an opportunityto discharge Kneifel.Respondent's fabrication of additional acts of miscon-duct which it attributed to Kneifel strongly suggests thatKneifel's misconduct would not have resulted in his dis-charge because Respondent, viewing Kneifel's pastrecord as an outstanding employee, realized that the mis-conduct Kneifel actually engaged in was not sufficient towarrant the drastic penalty of discharge. As I have de-scribed in detail supra, the basis for the written disciplin-ary warning issued to Kneifel on January 27 for his tar-diness was in substantial part false and distorted. Like-wise, as described in detail supra, the reasons set out inthe January 23 memo to justify disciplining Kneifel forhis misconduct in connection with the weekly inventoryreports were in substantial part false and in other re-spects involved conduct which, based on what had takenplace in the past, Respondent must have known was notKneifel's fault. Lastly, and most significantly, Joyce fal-sely testified that the event which triggered his decisionto discharge Kneifel was Kneifel's refusal to speak withJoyce on January 27 and discuss his misconduct. As Idescribed in detail supra, Kneifel was not guilty of this.It is for the foregoing reasons that I find that an exam-ination and an evaluation of the reasons advanced byJoyce to justify Kneifel's discharge do not warrant afinding that Kneifel would have been discharged duringthe normal course of business even absent his union ac-tivities, but instead warrant a finding that the reasons ad-vanced by Joyce were not the real reasons for the dis-charge.c. Ultimate conclusionsAs I have found supra, the General Counsel has estab-lished a prima facie case that Kneifel's discharge was mo-tivated on account of his union activities. I am of theview, for the reasons set forth supra, that Respondent hasnot met its burden of going forward with sufficient evi-dence to rebut the General Counsel's prima facie case.But, assuming that the fact that Kneifel did in factengage in certain conduct which on its face constituteslegitimate grounds for discharge is sufficient to meet Re-spondent's burden of going forward with sufficient evi-dence to rebut the General Counsel's prima facie case, Ifurther find that the General Counsel has established thatRespondent's reasons were not its true reasons for dis-charging Kneifel and that this plus, the evidence whichconstitutes the General Counsel's prima facie case supra,establishes that the General Counsel has proven by a pre-ponderance of the evidence that Kneifel's discharge wasmotivated by his union activities. I therefore find that bydischarging Kneifel on January 28, 1981, Respondentviolated Section 8(a)(1) and (3) of the Act.d. Respondent's 10(b) defenseRespondent argues that all the evidence of eventswhich took place prior to January 7, 1981, may not beconsidered in order to determine whether Kneifel's dis-charge on January 28, 1981, was illegally motivated be-cause the events which predated January 7, 1981, oc-curred outside the 10(b) limitation period. I reject thiscontention. The challenged evidence is relevant and pro-bative to shed light on the nature of Respondent's moti-vation "as it existed at the time of [Kneifel's discharge]even though it may not be used to establish the eventsconstituting the alleged unfair labor practices." PulitzerPublishing Co. v. N.LR.B., 618 F.2d 1275 (8th Cir.1980). Here, the events constituting the alleged unfairlabor practice charge, the discharge of Kneifel on Janu-ary 28, 1981, post-dated the 10(b) limitation period. Thiscase is virtually identical to Stafford Trucking, Inc., 154NLRB 1309, 1310 (1965), enfd. on this point 371 F.2d244, 246-247 (7th Cir. 1967), in that as in Stafford Truck-ing virtually all of the evidence revealing Respondent'smotive in discharging Knei;el, other than the reasons forthe discharge, occurred outside the 10(b) period preced-ing the charge. Yet, in Stafford Trucking the Board and567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe court of appeals, relying on the Supreme Court's de-cision in Local Lodge No. 1424, IAM [Bryan IMfg. Co.] v.N.L.R.B., 362 U.S. 411 (1960), rejected the contentionthat it was impermissible for the Board to consider theevidence which predated the limitations period for thepurpose of shedding light on the motivation behind thedischarge which occurred within the 10(b) period, eventhough the actual discharge was the only act which tookplace within the 10(b) period. In the instant case Knei-fel's discharge took place within the 10(b) period and, asI have found supra, Respondent's ostensible reasons fordischarging him are not the real reason, thus leaving thereal reason for Kneifel's discharge unexplained by eventsoccurring within the 6-month period. Accordingly, I findthat consideration of background evidence for the pur-pose of seeking an explanation of Respondent's true mo-tivation is warranted here.4x2. Smith interrogates employee Peregrina about herunion activities and the union activities of otheremployeesAs described in detail supra, sometime between themiddle of January 1981 and the date of Kneifel's dis-charge, January 28, Scott Smith, the manager of the Bur-lingame facility, on several different occasions askedKerry Peregrina, the office clerical employed at the fa-cility, whether Kneifel had been in contact with theUnion or whether union representative Roberts hadcalled and talked with Kneifel. Also during the middle ofJanuary 1981 Smith, as I have described in detail supra,asked Peregrina whether the employees intended to holda union meeting at Peregrina's home and instructed Pere-grina not to attend such a meeting.42Smith, the highest ranking representative of manage-ment at the Burlingame facility, had no justification forengaging in the above-described interrogation and, at thetime of the interrogation, offered no justification to Pere-grina for his conduct. Quite the contrary, with respect tohis interrogation about the union meeting at Peregrina'shouse, Smith instructed her not to attend such a meeting.The record also reveals that Smith was openly hostile tounion representation and that his interrogation of Pere-grina took place shortly before Kneifel was dischargedbecause of his union activities. Under these circum-stances I find that Respondent violated Section 8(a)(l) ofthe Act, as alleged in the complaint, when Smith, in themiddle of January 1981, interrogated employee Peregrina41 News Printing Co. Inc. 116 Nl RB 210 (1956). relied on by Re-spondent., is therefore significantly distinguishable from the instant casebecause in that case there is no similar evidence of equivocation requiringan explanation with respect to that respotldclt's conduct within the statu-tory 6-month period See Paramount Cup lManuactluring C. I 119 NL.RB785, 787 (1957).42 Smith did not expressly use thie word "union" in this consersation.hut asked whether the employees ,cre mneeting at Peregrina's homeNevertheless, I am persuaded, whalen 'ieed in the context in which itoccurred, that Smith's reference Io a; meeting of employees referred to aunion meeting and that Smith must have knlowan that Peregrina wouldhave realized this was what he was talking about. Thus, early in Decem-ber 1980, as described in detail supru, Smith. in the context of questioniligPeregrina about Klneifel's union activities, asked ahy Peregrina aas sisit-ing with Kneifel so frequently,. Ahether they were discussing the Unliotnand whether I'eregrila's husband, whao was a nmember of the TeamstersUnion, was discussing the Union with Respondent's emnployees.about her own union activities and the union activities ofother employees.3. Smith interrogates employee Peregrina about hercommunications with the BoardAs described in detail supra, during the week of Janu-ary 12, 1981, employees Peregrina and Kneifel visitedthe Regional Office of the National Labor RelationsBoard. Thereafter, on or about January 19, 1981, Smithasked Peregrina whether Peregrina and Kneifel had beento the "Labor Board" and when Peregrina answered inthe affirmative asked why they visited the "LaborBoard" and what they were planning on doing. Pere-grina indicated she had no immediate plans but askedSmith what she should do if someone asked her to go tothe Board. Smith initially replied that he did not knowwhat she should do, but shortly thereafter informed hershe should ask Regional Manager Joyce for his adviceabout the matter, whereupon Peregrina phoned Joyceand was told by him that whether she went to the Boardwas totally her decision and that he could not give herany advice about the matter.I am of the opinion that, as alleged in the complaint,when Smith interrogated Peregrina about whether or notshe and Kneifel had visited the Board and questioned herabout the reason he visited the Board, Respondent vio-lated Section 8(a)(1) of the Act because the interroga-tion, which was undertaken by the highest ranking man-agement official at the Burlingame facility, was withoutjustification or assurances against reprisals and took placein the context of Kneifel's illegal discharge.43CONCILUSIONS O1 LAW1. Rikal West, Inc., the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union, International Brotherhood of ElectricalWorkers, is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging Robert Kneifel on January 28, 1981,Respondent violated Section 8(a)(l) and (3) of the Act.4. By interrogating Kerry Peregrina in the middle ofJanuary 1981 about her union activities and the union ac-tivities of other employees, Respondent violated Section8(a)(1) of the Act.5. By interrogating Kerry Peregrina on January 19,1981, about whether she and another employee visitedthe National Labor Relations Board and about the pur-pose of the visit, Respondent violated Section 8(a)(l) ofthe Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.4 I shall rectommenld that the portion of the complaint which allegesthat Smith told Peregrina not to communicate with the Board be dis-missed because. as I have found supra. there is insufficient evidence tosupport that allegation568 RIKAL WEST, INCTHE REMED)YHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend that Respondent cease anddesist from engaging in the unfair labor practices foundherein and to reinstate Robert Kneifel to his former jobor, if such job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherrights and privileges previously enjoyed, and I shall rec-ommend that Respondent make Kneifel whole for anyloss of earnings he may have suffered because of the dis-crimination practiced against him by payment to him ofa sum equal to what he normally would have earnedfrotp the date of his discharge on January 28, 1981, tothe date Respondent offers him reinstatement, less his netearnings during that period. Backpay shall be computedin the manner set forth in F W. Woolworth Company, 90NLRB 289 (1950), with interest as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER44The Respondent, Rikal West, Inc., Burlingame, Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstany employee for the purpose of discouraging employeesfrom engaging in union activity.(b) Interrogating employees about their union activitiesand the union activities of other employees.(c) Interrogating employees about whether they havevisited and the purpose of their visit to the NationalLabor Relations Board.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Robert Kneifel immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges previously en-joyed, and make him whole for any loss of pay which hemay have incurred by reason of Respondent's discrimina-tion against him in the manner described in the section ofthis Decision entitled "The Remedy."(b) Expunge from its files any references to the dis-charge of Robert Kneifel on January 28, 1981, and notifyhim in writing that this has been done and that evidenceof this unlawful discharge will not be used as a basis forfuture personnel actions against him.,s In the ecenut no exceptions are filed as provided hb Sec. 102 46 ofthe Rules anid Regulations of the National L.abor Relations Board, thefindings, conclusions. and recolmImended Order herein shall, as providedin Sec. 10(2 41 of the Ruler and Rcgulalllons, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed wai ed for all purposes(c) Preserve and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Burlingame, California, facility copies ofthe attached notice marked "Appendix."45Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FUR'HER ORDI)RII) that the complaint be, and ithereby is, dismissed insofar as it alleges that Respondentviolated the Act other than found herein.4. In the esent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labhor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States C ourt of Appeals Enforcing anOrder of the National l abor Relations BoalrdAPPENDIXNOTICI To EmPI OYEE SPOST -D Bt ORDI R OF THENAIIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees for the purpose of discour-aging them from engaging in union activity.WE wIlll NOT interrogate employees concerningtheir union activities or the union activities of otheremployees.WE- Wit .NOT interrogate employees aboutwhether they have visited or their reason for visit-ing the National Labor Relations Board.WE WIt I NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act, as amended.W. wllt. offer to Robert Kneifel immediate andfull reinstatement to his former job or, if his formerjob no longer exists, to a substantially equivalentposition of employment, without prejudice to his se-niority or other rights, and WE WILt make himwhole for any loss of pay he may have suffered byreason of our discrimination against him, with inter-est.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL expunge from our files any reference tothe disciplinary discharge of Robert Kneifel on Jan-uary 28, 1981, WE WILL notify him that this hasbeen done and that evidence of this unlawful dis-charge will not be used as a basis for future person-nel actions against him.RIKAL WEST, INC.570